Ness, Justice:
Appellants Rothwell and Lewis were convicted as accessories to murder before and after the fact, and of possession of cocaine with intent to distribute.
Rothwell alleges the trial court erred in failing to direct a verdict in his favor on the charge of intent to distribute cocaine. The evidence presented at trial reveals that both Lewis and Rothwell were conspirators from beginning to end, in a carefully planned scheme to rob and murder a drug dealer in Georgetown. A witness, Collington, testified both appellants brought him cocaine to sell. His girlfriend also testified Rothwell used the cocaine.
Possession may be constructive by showing one, aware of the presence of a drug, had the ability to control its disposition and use. State v. Wise, 272 S. C. 384, *236252 S. E. (2d) 294 (1979). Moreover, a person may be convicted of an offense related to narcotics where he was a joint participant in committing the offense. 28 C. J. S., Drugs and Narcotics, § 172.
Here Rothwell was engaged in a joint enterprise with Lewis. The sordid details of the entire plot strongly supports both appellants’ complete involvement in the crimes charged.
Appellants’ remaining arguments are without merit and a full written opinion would be of no value. Thus, both convictions of both appellants are affirmed.
Affirmed.
Lewis, C. J., and Littlejohn, Gregory and Harwell, JJ., concur.